PER CURIAM.
For at least the third time, James E. Lang challenges his 2001 Pinellas County conviction as invalid on grounds that he was tried without the assistance of counsel and without validly waiving his right to counsel. Lang’s claim is procedurally barred by Baker v. State, 878 So.2d 1236 (Fla.2004), and we DISMISS his petition for writ of habeas corpus on this basis.
The procedural bar recognized in Baker was brought to Lang’s attention in the court’s opinion disposing of his 2011 petition for writ of habeas corpus raising this same claim. Accordingly, we grant petitioner’s motion requesting that we undertake an inquiry pursuant to section 944.279(1), Florida Statutes (2013), conclude based on that inquiry that Lang’s present petition is frivolous or malicious, and direct that a certified copy of this opinion be forwarded to his correctional institution for disciplinary procedures pur*398suant to that statute and the rules of the Department of Corrections.
ROBERTS, WETHERELL, and MAKAR, JJ., concur.